United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.M., Appellant
and
DEPARTMENT OF THE AIR FORCE,
RANDOLPH AIR FORCE BASE, TX, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 13-1634
Issued: February 12, 2014

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

On July 1, 2013 appellant filed a timely appeal from a June 21, 2013 merit decision of the
Office of Workers’ Compensation Programs (OWCP) denying a schedule award for
employment-related bilateral hearing loss.1
Appellant, then a 59-year-old aircraft mechanic supervisor, filed an occupational disease
claim (Form CA-2) on November 27, 2012 alleging that he developed bilateral hearing loss as a
result of his federal employment duties. Audiograms and hearing conservation data were
submitted for the period June 6, 1974 to October 15, 2012.
OWCP referred appellant to Dr. Robert L. Moesinger, a Board-certified otolaryngologist,
for a second opinion evaluation on May 6, 2013. An audiogram was completed on May 6, 2013.
Dr. Moesinger referenced appellant’s December 12, 1979 audiogram and reported that appellant
had normal hearing at the beginning of his federal employment. He compared the December 12,
1979 audiogram to the May 6, 2013 audiogram and found that appellant suffered from noiseinduced hearing loss which was caused by his workplace exposure. Dr. Moesinger diagnosed
bilateral moderate-to-severe neurosensory hearing loss most consistent with noise exposure from
1

Pursuant to the Federal Employees’ Compensation Act, 5 U.S.C. § 8101 and 20 C.F.R. §§ 501.2(c) and 501.3,
the Board has jurisdiction over the merits of this case.

over 35 years of work as an aircraft mechanic. He noted that appellant had difficulty
understanding conversations and recommended hearing aids.
OWCP referred the case file together with Dr. Moesinger’s report to Dr. Morley Slutsky,
a district medical adviser, to determine the extent of appellant’s permanent partial impairment
and date of maximum medical improvement. In a report dated May 22, 2013, Dr. Slutsky
reviewed the record but did not find a copy of the second opinion physician’s audiogram. He
also noted that the decibel value in the right ear at 2000 Hertz (Hz) was not legible. Dr. Slutsky
stated that if more information became available, it could revise his opinion.
By decision dated June 21, 2013, OWCP accepted appellant’s claim for bilateral hearing
loss. It found that appellant’s bilateral hearing loss was not severe enough to be considered
ratable and denied a schedule award.
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to its medical adviser for an opinion concerning the nature and percentage of
impairment in accordance with the American Medical Association, Guides to the Evaluation of
Permanent Impairment, (A.M.A., Guides) with the medical adviser providing rationale for the
percentage of impairment specified.2
The Board notes that Dr. Slutsky opined that appellant had zero percent binaural hearing
loss under the sixth edition of the A.M.A., Guides but noted that he was not provided a copy of
the May 6, 2013 audiogram and that the decibel value in the right ear at 2000 Hz was not legible.
The information forwarded to the medical adviser was incomplete. For this reason, the case will
be remanded to OWCP to obtain a complete, legible copy of Dr. Moesinger’s report for review
by the medical adviser. Thereafter, OWCP should issue an appropriate decision on appellant’s
claim for a schedule award.

2

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002).

2

IT IS HEREBY ORDERED THAT the June 21, 2013 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further development
consistent with this order.
Issued: February 12, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

3

